Exhibit 10.9
EXECUTION COPY
THIRD AMENDMENT TO CREDIT AGREEMENT
     THIRD AMENDMENT TO CREDIT AGREEMENT (this “Third Amendment”), dated as of
March 10, 2009 (the “Amendment Date”), by and among TRICO SUPPLY AS, a limited
company organized under the laws of Norway (“Holdings”), TRICO SUBSEA HOLDING
AS, a limited company organized under the laws of Norway (“Trico Subsea
Holding”), TRICO SUBSEA AS, a limited company organized under the laws of Norway
(“Trico Subsea”), TRICO SHIPPING AS, a limited company organized under the laws
of Norway and wholly-owned Subsidiary of Holdings (“the Borrower”), the Lenders
party hereto (each, a “Lender” and, collectively, the “Lenders”) and NORDEA BANK
FINLAND PLC, NEW YORK BRANCH, as Administrative Agent (in such capacity, the
“Administrative Agent”). Unless otherwise indicated, all capitalized terms used
herein and not otherwise defined shall have the respective meanings provided
such terms in the Credit Agreement referred to below.
WITNESSETH:
     WHEREAS, the Borrower, Trico Subsea, Trico Subsea Holding, Holdings, the
Lenders from time to time party thereto, and the Administrative Agent are
parties to a Credit Agreement, dated as of May 14, 2008 (as amended, modified
and/or supplemented to, but not including, the date hereof, the “Credit
Agreement”);
     WHEREAS, subject to the terms and conditions of this Third Amendment, the
parties hereto wish to amend certain provisions of the Credit Agreement as
herein provided and the parties hereby acknowledge and agree that the amendments
set forth below shall apply retroactively as of December 31, 2008 (the “Third
Amendment Effective Date”);
     NOW, THEREFORE, it is agreed:
I. Amendments to Credit Agreement.
     1. The definition of “Net Worth” appearing in Section 1 of the Credit
Agreement is hereby amended by deleting the text “, but excluding any treasury
stock and cumulative foreign translation adjustments” and inserting the text “,
but excluding any treasury stock, cumulative foreign translation adjustments and
write-downs of goodwill and/or non-amortizing intangible assets” in lieu
thereof.
     2. The definition of “Applicable Margin” appearing in Section 1 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
     ““Applicable Margin” shall mean a percentage per annum equal to 3.25%.”
     3. Each of Sections 2.09(a), 2.09(b), 2.09(c) and 2.09(d) of the Credit
Agreement is hereby amended by deleting the text “relevant” immediately
preceding the text “Applicable Margin” appearing in said Sections.

      NEWYORK 7033973 (2K)   Trico $200MM First Amendment





--------------------------------------------------------------------------------



 



II. Miscellaneous Provisions.
     1. In order to induce the Lenders to enter into this Third Amendment, the
Borrower hereby represents and warrants that other than with respect to a
Default or Event of Default that may have occurred under Section 9.07 of the
Credit Agreement (which Default or Event of Default is cured by this Third
Amendment), (i) no Default or Event of Default exists as of the Third Amendment
Effective Date (as defined herein) before giving effect to this Third Amendment,
(ii) no Default or Event of Default exists as of the Third Amendment Effective
Date (as defined herein) after giving effect to this Third Amendment and
(iii) all of the representations and warranties contained in the Credit
Agreement or the other Credit Documents are true and correct in all material
respects on the Third Amendment Effective Date both before and after giving
effect to this Third Amendment, with the same effect as though such
representations and warranties had been made on and as of the Third Amendment
Effective Date (it being understood that any representation or warranty made as
of a specific date shall be true and correct in all material respects as of such
specific date).
     2. The Credit Agreement is modified only by the express provisions of this
Third Amendment and this Third Amendment shall not constitute a modification,
acceptance or waiver of any other provision of the Credit Agreement or any other
Credit Document except as specifically set forth herein.
     3. This Third Amendment may be executed in any number of counterparts and
by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A complete set of
counterparts shall be lodged with the Borrower and the Administrative Agent.
     4. THIS THIRD AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.
     5. This Third Amendment shall become effective on the Amendment Date (and
the amendments and other modifications set forth herein shall apply
retroactively as of the Third Amendment Effective Date) when the Borrower, each
other Credit Party and the Required Lenders shall have signed a counterpart
hereof (whether the same or different counterparts) and shall have delivered
(including by way of facsimile or other electronic transmission) the same to
White & Case LLP, 1155 Avenue of the Americas, New York, NY 10036; Attention:
May Yip (facsimile number: 212-354-8113 / email: myip@whitecase.com).
     6. From and after the Third Amendment Effective Date, all references in the
Credit Agreement and each of the other Credit Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement, as modified hereby.
* * *

      NEWYORK 7033973 (2K)   Trico $200MM Third Amendment





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Third Amendment as of the date first above
written.

            TRICO SUPPLY AS
      By:           Name:           Title:           TRICO SUBSEA HOLDING AS
      By:           Name:           Title:           TRICO SUBSEA AS
      By:           Name:           Title:           TRICO SHIPPING AS
      By:           Name:           Title:        

signature page to Third Amendment Trico $200MM Credit Agreement
NEWYORK 7033973 (2K)







--------------------------------------------------------------------------------



 



            NORDEA BANK FINLAND PLC, NEW YORK BRANCH,
Individually and as Administrative Agent
      By:           Name:   Martin Lunder        Title:   Senior Vice President 
            By:           Name:   Martin Kahm        Title:   Vice President   
 

signature page to Third Amendment Trico $200MM Credit Agreement

      NEWYORK 7033973 (2K)   Trico $200MM Third Amendment





--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS
OF THE FIRST DATE WRITTEN ABOVE, AMONG TRICO SUPPLY AS, TRICO SUBSEA HOLDING AS,
TRICO SUBSEA AS, TRICO SHIPPING AS, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA
BANK FINLAND PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT         NAME OF
INSTITUTION:
NORDEA BANK NORGE ASA, CAYMAN ISLANDS BRANCH
      By:           Name:   Martin Lunder        Title:   Senior Vice President 
            By:           Name:   Martin Kahm        Title:   Vice President   
 

signature page to Third Amendment Trico $200MM Credit Agreement
NEWYORK 7033973 (2K)





--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS
OF THE FIRST DATE WRITTEN ABOVE, AMONG TRICO SUPPLY AS, TRICO SUBSEA HOLDING AS,
TRICO SUBSEA AS, TRICO SHIPPING AS, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA
BANK FINLAND PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT         NAME OF
INSTITUTION:

BAYERISCHE HYPO-UND VEREINSBANK AG
      By:           Name:           Title:                 By:           Name:  
        Title:        

signature page to Third Amendment Trico $200MM Credit Agreement
NEWYORK 7033973 (2K)

